Citation Nr: 1040791	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for hyperkeratotic skin lesions of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which granted service connection for hyperkeratotic skin lesions 
on both feet, assigning a 10 percent evaluation, effective 
April 20, 2006.  In October 2006, the Veteran submitted a notice 
of disagreement and subsequently perfected his appeal in 
February 2007.  His case is currently under the jurisdiction of 
the VA RO in Detroit, Michigan.

In December 2009, the Board remanded the Veteran's claim of 
entitlement to an increased initial rating to the Appeals 
Management Center (AMC) for further evidentiary development, 
including obtaining any updated VA treatment records and 
scheduling the Veteran for a new VA examination.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA 
treatment records from the VA Medical Centers (VAMCs) in Saginaw, 
Michigan and Detroit, Michigan.  Additionally, the Veteran was 
afforded a new VA examination in January 2010.  Accordingly, all 
remand instructions issued by the Board have been complied with 
and this matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected hyperkeratotic skin lesions 
of the left foot are manifested by no more than moderate foot 
injury with pain and limitation of prolonged standing and 
walking.

2.  The Veteran's service-connected hyperkeratotic skin lesions 
of the right foot are manifested by no more than moderate foot 
injury with pain and limitation of prolonged standing and 
walking.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 
10 percent for service-connected hyperkeratotic skin lesions of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.71a, Diagnostic Codes 5299-5284 (2010).

2.  The criteria for a separate initial disability rating of 
10 percent, but no higher, for hyperkeratotic skin lesions of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.71a, Diagnostic Codes 5299-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
April 2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio at 187.

Additionally, the April 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman, 
supra.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and VA examination reports are in the file.  The Veteran has not 
identified any private treatment records that he wanted VA to 
obtain or that he felt were relevant to his claim.  Notably, a 
February 2010 statement from the Veteran indicated that all of 
the treatment he has received for his service-connected foot 
disability was at the Saginaw and Detroit VAMCs.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his foot 
disability most recently in January 2010.  The examiner reviewed 
the Veteran's claims file and provided a thorough physical 
examination.  Thus, the Board finds that the January 2010 
examination is adequate for determining the disability rating for 
the Veteran's service-connected hyperkeratotic skin lesions of 
both feet.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected hyperkeratotic skin lesions of both feet since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected hyperkeratotic skin lesions of 
both feet have been evaluated as 10 percent disabling under 
Diagnostic Codes 5299-5284, effective April 20, 2006.  He seeks a 
higher rating.

Where a veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely-related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2010).  In this case, the Veteran's diagnosis is not specified 
in the Rating Schedule.  Thus, the Veteran has been rated by 
analogy under Diagnostic Code 5284 for other foot injuries.

Under Diagnostic Code 5284, a 10 percent evaluation is assigned 
for a moderate foot injury.  A 20 percent evaluation is assigned 
for a moderately severe foot injury.  A 30 percent evaluation is 
assigned for a severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).  A 40 percent rating shall be 
assigned for actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, Note (2010).

The Veteran's service-connected foot disability has also been 
considered under Diagnostic Codes 7899-7819 for benign skin 
neoplasms.  Under Diagnostic Code 7819, disabilities are to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2007).

The Board notes that 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 were recently amended, effective October 23, 2008.  However, 
as the Veteran's claim was received in 2006 and this amendment 
applies only to applications for benefits received by VA on or 
after October 23, 2008, these changes do not apply to the instant 
claim.  Accordingly, the Veteran's foot disabilities will be 
considered under the pre-October 23, 2008 rating criteria for 
skin disabilities.

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion, are evaluated 
by size.  A 10 percent evaluation is assigned for such a scar 
with an area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent evaluation is assigned for an area or areas exceeding 
12 square inches (77 sq. cm.).  A 30 percent evaluation is 
assigned for an area or areas exceeding 72 square inches (465 sq. 
cm.).  A 40 percent evaluation is assigned for an area or areas 
exceeding 144 square inches (929 sq. cm.).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1) (2007).  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2) (2007).

Under Diagnostic Code 7802, a 10 percent evaluation is assigned 
for scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, with an area or areas of 
144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note (1) (2007).  A superficial scar is one 
not associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (2) (2007).

Under Diagnostic Code 7803, a 10 percent evaluation is assigned 
for superficial, unstable scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) 
(2007).  A superficial scar is one not associated with underlying 
soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (2) (2007).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned 
for superficial scars that are painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial 
scar is one not associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).  In 
the case of a superficial scar that is painful on examination, a 
10 percent evaluation will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (2) (2007).

Under Diagnostic Code 7805, other scars are rated on limitation 
of function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).

As referenced above, the Veteran most recently underwent a VA 
examination in January 2010.  At that time, the Veteran reported 
a history of foot pain dating back to 1985, with worsening pain 
beginning in 1987.  His present complaints included cramps in 
both calf muscles, only being able to walk about 100 yards 
without stopping, and not being able to sleep for more than four 
hours due to foot pain.  He reported pain levels of one out of 
ten when sitting, eight out of 10 when walking, and two out of 
ten when wearing boots.  The examiner observed active 
hyperkeratotic, well-localized overgrowth at the pressure points 
of both feet and dermatoglyphics over the surface of both feet, 
containing a glossy core with multiple capillary black dots.  He 
also observed cracked, rough, and dry skin on the feet and that 
the right foot appeared worse than the left foot.  He indicated 
that the Veteran applied topical urea cream to his feet daily and 
took Tylenol for the pain.  He also indicated that the Veteran's 
hyperkeratotic skin lesions were shaved seven months prior and 
would grow back quickly if the Veteran did not wear special boots 
and apply the urea cream daily.  The examiner concluded that the 
Veteran's foot condition would affect his ability to work in a 
manual labor setting or a setting that required prolonged 
standing, walking, or stair climbing.  He did, however, indicate 
that the Veteran would be able to perform sedentary work.

Previously, the Veteran underwent a VA examination in May 2006.  
At that time, the Veteran reported a history of painful growths 
on both feet, dating back to 1982.  He indicated that he uses 
urea cream and has the lesions periodically shaven down.  He 
reported localized pain without any systemic symptoms.  The 
examiner observed a two centimeter by one centimeter area of 
hyperkeratotic, hard, thick skin on the ball of the second 
metatarsal of the left foot and a one centimeter by one 
centimeter area of hard, thick skin on the ball of the right 
foot, with no disfigurement.  Both areas, as well as the 
surrounding skin, were tender to touch.  The body surface area 
involved was 0.1 percent.  The examiner diagnosed the Veteran 
with hyperkeratotic skin lesions of both feet, most likely corns, 
and concluded that the Veteran did not experience any functional 
limitation with regard to occupation or activities of daily 
living.

The medical evidence of record also includes several treatment 
records relating to the Veteran's hyperkeratotic skin lesions of 
the feet.  The treatment records note that the Veteran has been 
treated with prescription insoles and boots, which have been 
effective.  Notably, treatment records from June 2007, 
April 2008, and December 2008 indicate that the Veteran reported 
no or significantly improved foot pain and that his keratoses 
were significantly improved.

The medical evidence of record does not establish that the 
Veteran's service-connected hyperkeratotic skin lesions of the 
feet warrant more than a 10 percent disability rating under 
Diagnostic Codes 5299-5284.  There is no evidence in the claims 
file to show that the Veteran's hyperkeratotic skin lesions 
result in a more than moderate foot injury.  Notably, the 
earliest VA treatment records in the claims folder show that the 
Veteran has mild to moderate hyperkeratosis.  See VA treatment 
record, February 2006.  Subsequent VA treatment records show 
improvement and diminished or eliminated pain.  See VA treatment 
records, June 2007, April 2008, December 2008.  The skin lesions 
are limited to the ball of each foot and have been described as 
"well-localized."  Although the Veteran has complained of pain 
and his healthcare providers have noted hyperkeratotic skin 
lesions, there is simply no evidence to support a finding of a 
moderately severe foot injury to warrant an increased rating of 
20 percent.  There is also no evidence of a severe foot injury or 
actual loss of use of the foot to warrant an even higher rating 
of 30 or 40 percent.  As there is no indication that the 
Veteran's foot injury is more than moderate, an initial rating in 
excess of 10 percent cannot be granted under Diagnostic Codes 
5299-5284.

Although an increased rating cannot be granted under Diagnostic 
Codes 5299-5284, the Board finds that a separate 10 percent 
evaluation under Diagnostic Code 5299-5284 is appropriate for 
each foot for the entire period on appeal.  The currently 
assigned Diagnostic Code 5284 does not distinguish between a 
unilateral and bilateral foot injury.  The Board notes, however, 
that the rating criteria refer to "foot" and "the foot," not 
feet.  As such, the Board finds that, conferring the Veteran the 
full benefit-of-the-doubt, each foot warrants a separate 
10 percent rating under Diagnostic Code 5284 for a moderate foot 
injury.

As noted above, the Board has also considered the Veteran's foot 
disabilities under Diagnostic Code 7819, which allows for the 
rating of benign skin neoplasms under Diagnostic Codes 7800-7805.  
However, the medical evidence does not allow for a rating in 
excess of 10 percent for each foot under these criteria.  
Notably, the only of these Diagnostic Codes to allow for a 
disability evaluation in excess of 10 percent is Diagnostic Code 
7801 for scars that are deep or cause limited motion.  However, 
there is no evidence in the claims file to indicate that the 
Veteran's hyperkeratotic skin lesions are deep or cause any 
limited motion.  As such, a rating in excess of 10 percent for 
each foot cannot be granted under any of the appropriate skin 
rating criteria.  Additionally, a separate evaluation cannot be 
granted under the skin diagnostic codes for the Veteran's foot 
disabilities.  As the currently assigned rating under Diagnostic 
Code 5284 takes into account any pain or functional limitation, a 
separate rating under the skin codes would result in the above-
mentioned pyramiding.  See 38 C.F.R. § 4.14 (2010).

The Board has reviewed the remaining diagnostic codes relating to 
the feet and skin.  However, the record contains no medical 
evidence indicating that the Veteran's hyperkeratotic skin 
lesions of the feet are manifested by symptoms other than those 
discussed above.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 5276-5283 or 7806-7833.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5283 (2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806-7833 (2007).

Additionally, there is no evidence indicating that the severity 
of Veteran's hyperkeratotic skin lesions have fluctuated 
throughout the appeals period to warrant staged ratings.  Thus, 
the assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected hyperkeratotic 
skin lesions of the left and right foot, the evidence of record 
does not reflect that the Veteran's disability picture is so 
exceptional as to not be contemplated by the rating schedule.  
There is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual rating 
criteria.  The rating criteria for the Veteran's currently 
assigned 10 percent disability ratings under Diagnostic Codes 
5299-5284 contemplate his level of symptomatology.  Specifically, 
the broad language of the criteria (moderate, moderately severe, 
or severe foot injuries) account for all of the Veteran's 
reported symptoms, including pain and some functional 
limitations.  As the Veteran's disability picture is contemplated 
by the rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral to 
the appropriate VA officials for extraschedular consideration is 
not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for hyperkeratotic skin lesions of the left foot is 
denied.

Entitlement to a separate disability rating of 10 percent for 
hyperkeratotic skin lesions of the right foot is granted, 
effective April 20, 2006, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


